Title: From John Quincy Adams to Thomas Boylston Adams, 18 December 1805
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 18. Decr: 1805

Your letter of the 4th: instt: came to hand two days ago—But I have no information of a public nature to communicate, which may render it worth your while to peruse an answer—We are all very full of sound and fury against the foreign Nations from whom we have received such violent outrages; but having two of them upon our hands at once, we shall be very cautious about engaging in the contest of doing harm, with either—We begin indeed by prohibiting the exportation of arms and ammunition, which is certainly a very spirited measure—The harm which it will do, to be sure will not reach either of the Nations, who have given us so much cause of complaint—it will all be spent upon our own people, whose commerce and manufactures will suffer by the sudden interruption of their accustomed course; but it cannot fail to strike terror into the hearts of the British and Spanish Nations; and by the mere force of terror will perhaps bring them to our own terms.
If however this should fail we have more pacific war measures in reserve, the character of which will doubtless resemble the first—If they do not harm our adversaries, they will infallibly have the advantage of harming ourselves—It is not even intimated what are to be our proceedings against the Spaniards; as we have the largest account to settle with them I suppose we shall keep that for the last—But against the British piratical Law of Nations we have the old Story—prohibitory duties—non-importation—sequestration—embargo—and confiscation.
When I was in Philadelphia, our friend Oliver Oldschool Esquire was under some uneasiness respecting the approaching issue of his indictment, the day of trial for which was then fixed—You have since seen his exultation upon his acquittal by the verdict of a democratic Jury—The particulars have undoubtedly been communicated to you by Ewing or some other of your Philadelphia friends—I understand that Hopkinson distinguished himself very much in the argument
The Orator of the  Society will find more copious resources in the stores of his own Understanding for the accomplishment of his work, than in those of the Professor, who is too much perplexed with the extent and intricacy of his own subject to have the means of making incursions upon the territories of his neighbours—I remember that some years ago a gentleman who shall be nameless, used to make himself merry at my expence, upon the burthen of Orationizing which a return to the bosom of our dear Native Country exposed me; and I look upon it as one of the happy examples of retributive Justice that his own sportiveness is now returning upon himself—I compassionate the qualms of your intellectual pregnancy, and pray that in due time you may be favoured with an happy deliverance.
We are here all well; and have hitherto enjoyed a season remarkable for its mildness—At this time last year the Potowmack was fast locked up in fetters of ice—As yet we have scarcely had any frost at all—By the way, I hope you have not forgotten my request to keep a register of the thermometer, this winter through—I have begun mine here; and intend to keep it very regularly—My thermometer is suspended in the open air at a window, in a northern exposure, so that the sun never comes upon it—This is the best position for ascertaining the true temperature of the atmosphere; and I take the observation three times a day—at 8 in the morning, at 3. in the afternoon; and at 9 in the Evening—If you would keep a similar register, which you could easily do by hanging the thermometer on a nail, just at the outside of one of the windows of your bed-chamber, and minuting the degree on the scale at which the mercury stands when you rise in the morning and at Night when you go to bed, we should have an opportunity of comparing the two climates and forming an accurate opinion of the difference between them.—Now if you consider this as too much of a philosophical petty kick-show to deserve your attention, I beg you to charge Shaw with the Execution of it—He will either do it himself or get some friend in Boston who has a thermometer to do it for him—And to stimulate his zeal, tell him it will make a very good closing page for the monthly Anthology—It will be very well to begin with the new year.—I enclose you a specimen of the manner in which I have kept my record here, by which you will perceive what a series of mild and beautiful weather we have had.
My dear children are scarcely ever out of my mind, and my their mother thinks of them morning, noon and Night—Give my love to George and tell him that his Cousin John Hellen, who began going to School with him, reads already very well, without spelling, and that he must mind his book, and learn to read as well before I come home in the Spring—I hope also that he will not forget his French, though unless you take the trouble to keep his instruction alive, I am afraid I shall have to begin all over anew with him.—As for master John, I hope you will not take such a fancy to his man of war tones, and his imperial orders, as to indulge him too much in them—He has a spirit that I would cautiously avoid to break, but which must be very carefully managed.
Poor Mack!—and Poor Nelson! we think that matters are not managed rightly—That the English ought to be beaten by sea—and the French by Land—But the great Disposer knows best—
Your’s as ever
John Quincy Adams